Citation Nr: 0708851	
Decision Date: 03/26/07    Archive Date: 04/09/07

DOCKET NO.  03-07 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office (RO) in No. 
Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a low back 
disorder, to include as secondary to service-connected 
bilateral pes planus.

2.  Entitlement to a disability rating greater than 10 
percent for bilateral pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1953 to May 1955.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a January 2003 rating decision of the 
Department of Veterans Affairs (RO) Regional Office (RO) in 
North Little Rock, Arkansas.  In May 2005 and November2006, 
the Board returned the case for additional development, and 
the case has been returned for further appellate review.  



FINDINGS OF FACT

1.  An unappealed October 1998 rating decision denied service 
connection for a low back disability.

2.  The evidence received since the October 1998 rating 
decision is new, relevant, and raises a reasonable 
possibility of substantiating the claim.

3.  There is no competent evidence that the veteran's current 
low back disorder is causally or etiologically related to 
service or to his service-connected pes planus.   
  
4.  The veteran's bilateral pes planus is not productive of 
severe impairment with marked deformity, pain on manipulation 
and use accentuated, and indications of swelling on use with 
characteristic callosities.  


CONCLUSIONS OF LAW

1.  The rating decision of October 1998, which denied service 
connection for a low back disorder, is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1103 (2006).

2.  New and material evidence has been received since the 
October 1998 rating decision to reopen a claim for service 
connection for a low back disorder.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2006).      

3.  A low back disorder was not incurred in or aggravated by 
active service, may not be presumed to have been so incurred, 
and is not proximately due to or the result of a service 
connected disease or injury.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 
(2006).

4.  The criteria for an evaluation in excess of 10 percent 
for bilateral pes planus have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-
4.7, 4.40-4.46, 4.71a, Diagnostic Code 5276 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq (West 2002).  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2006).  

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim.  This notification obligation was 
accomplished by way of letters from the RO to the veteran 
dated in July 2002, September 2004, February 2005, and July 
2005.  Those letters effectively satisfied the notification 
requirements of the VCAA consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) by: (1) Informing the 
veteran about the information and evidence not of record that 
was necessary to substantiate the claims; (2) informing the 
veteran about the information and evidence the VA would seek 
to provide; (3) informing the veteran about the information 
and evidence he was expected to provide; and (4) requesting 
the veteran provide any evidence in his possession that 
pertains to his claims.  See also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

The Board observes that the RO issued its initial VCAA notice 
in July 2002, prior to the January 2003 adverse determination 
on appeal.  Pelegrini v. Principi, 18 Vet. App. 112 at 120 
(2004).  Although the RO provided the veteran with 
supplemental information in subsequent VCAA letters, there is 
no indication or allegation that doing so resulted in 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (the appellant bears the initial burden of 
demonstrating VA's error in the adjudication of a claim and 
how that error was prejudicial).  In this regard, the veteran 
and his representative have not argued that any possible 
error or deficiency in the VCAA notice has prejudiced him in 
the adjudication of his claims.  See Mayfield, supra.  

Moreover, the Federal Circuit recently held, as a matter of 
law, that the provision of adequate VCAA notice prior to a 
"readjudication decision" such as a statement of the case 
(SOC) or supplemental statement of the case (SSOC) "cures" 
any timing problem associated with inadequate notice or the 
lack of notice prior to the initial adjudication.  See 
Mayfield v.  Nicholson, 20 Vet. App. 537 (2006) [hereinafter 
Mayfield III].  In this respect, the RO issued all VCAA 
letters prior to the last May 2006 SSOC, such that there is 
no prejudice to the veteran.         

In addition, March 2006 correspondence from the RO advised 
the veteran that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 
473, 486 (2006).  In any event, since the preponderance of 
the evidence is against service connection for a back 
disorder, no disability rating can be assigned.  Similarly, 
as the preponderance of the evidence is against an increased 
rating, no other effective date can be assigned for the pes 
planus claim, such that the veteran is not prejudiced by late 
receipt of this notice.  

Further, although the veteran was not provided with an 
adequate definition of new and material evidence, the Board 
finds no prejudice to the veteran as the Board has reopened 
his back claim and considered the claim on the merits.  See 
generally Kent v. Nicholson, 20 Vet. App. 1 (2006).  Simply 
put, the Board declines to remand for VCAA notice in 
connection with new and material evidence when there is no 
indication that doing so would yield any benefit for the 
veteran, as the claim was reopened.  Bernard, 4 Vet. App. at 
392-94; Soyini v. Derwinski, 1 Vet. App. 541, 546 (1991).  

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the RO has secured the veteran's service medical records and 
relevant VA treatment records.  In addition, the veteran was 
afforded several VA examinations with opinions.  The veteran 
has also submitted several written personal statements, Board 
hearing testimony, and private medical evidence.  The case 
was also remanded twice to assist the veteran with his 
claims.  Neither the veteran nor his representative contends 
that any additional evidence remains outstanding.  

A remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998). The Board is satisfied 
as to compliance with its instructions from the May 2005 and 
November 2006 remands.  Specifically, the RO was instructed 
to secure relevant VA treatment records, secure another VA 
examination, and schedule the veteran for a Board hearing.  
The RO has complied with these instructions.  

Therefore, the Board is satisfied that all relevant evidence 
identified by the veteran has been secured, and that the duty 
to assist has been met.  38 U.S.C.A. § 5103A.  

Service Connection Claim

With regard to the low back issue on appeal, in an October 
1998 rating decision, the RO denied service connection for a 
back condition as secondary to pes planus.  It gave the 
veteran notice of this denial, but he did not initiate an 
appeal.  Therefore, that RO rating decision is final.  38 
U.S.C.A. § 7105 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1103.  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  In 
determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In this case, presuming the credibility of the evidence, and 
in consideration of the fact that the RO reopened the claim 
per the January 2003 rating decision on appeal, the Board 
finds that new and material evidence within the meaning of 
38 C.F.R. § 3.156(a) has been received since the October 1998 
rating decision.  The evidence relates to an unestablished 
fact necessary to substantiate the claim and raises a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  As new and material evidence has been 
received, the claim for a low back disability, to include as 
secondary to pes planus, is reopened.  38 U.S.C.A. § 5108.  
The Board observes that the RO has previously addressed the 
claim on the merits in the January 2003 rating decision, so 
that the Board may also do so without prejudice to the 
appellant.  Bernard at 392-94.    

Under VA laws and regulations, service connection will be 
granted if it is shown that a veteran has a disability 
resulting from an injury or disease contracted in the line of 
duty, or for aggravation of a preexisting injury or disease.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  
Service connection may also be granted for certain chronic 
diseases, such as arthritis, when such disease is manifested 
to a compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  Furthermore, a disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. 
§ 3.310.  Service connection may also be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Generally, to prove service connection the record must 
contain:  (1) Medical evidence of a current disability, (2) 
medical evidence or in certain circumstances, lay testimony, 
of an inservice incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between any 
current disability and the inservice disease or injury.  
Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 
7 Vet. App. 498 (1995).  A claim for secondary service 
connection requires medical evidence that connects the 
asserted secondary disorder to the service-connected 
disability.  Velez v. West, 11 Vet. App. 148, 158 (1998).  

The veteran seeks service connection for a low back disorder, 
which he alleges is proximately due to, or has been 
aggravated by, his service-connected bilateral pes planus.  
At the February 2007 Board hearing, the veteran also implied 
direct service connection by indicating that he injured his 
low back when reaching down to a foot locker during military 
service.  He concedes that he did not seek medical treatment 
for a low back condition during service.    

The first requirement for any service connection claim is the 
existence of a current disability.  Boyer, 210 F.3d at 1353; 
Brammer, 3 Vet. App. at 225.  The November 2005 VA orthopedic 
examiner diagnosed the veteran with chronic lumbar sprain and 
spondylolisthesis.  The examiner noted that X-rays also 
reveal degenerative disc disease with sclerosis and 
narrowing.  VA treatment records and X-rays from 1994 to 2005 
confirm these diagnoses.  Thus, based on the above, the 
evidence shows a current low back condition.  Nonetheless, a 
comprehensive review of the evidence of record does not 
support a finding that the veteran's low back disorder is 
related to his service or his service-connected pes planus.  

Specifically, as to direct service connection, service 
medical records in the early 1950s are negative for any 
complaint, treatment, or diagnosis of a back disorder during 
service.  38 C.F.R. § 3.303(b).  In fact, post-service, the 
first medical evidence of any back condition in the claims 
folder is from an August 1994 VA X-ray report showing 
degenerative changes of the lumbar spine, approximately 40 
years after discharge.  

The United States Court of Appeals for the Federal Circuit 
has determined that such a lapse of time is a factor for 
consideration in deciding a service connection claim.  Maxson 
v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000).  In 
addition, the veteran reported only a six-year history of a 
back condition to the November 2005 VA examiner.  He reported 
a 20-year history of back trouble to the November 2002 
examiner.  Nonetheless, it is clear his treatment ensued 
decades after service.  It follows, therefore, that the 
presumption of in-service incurrence is not for application.  
38 U.S.C.A. § 1112(a)(1); 38 C.F.R. § 3.307(a)(3).  Likewise, 
there is no evidence of any back condition in service with 
continuity of symptomatology demonstrated thereafter.  38 
C.F.R. § 3.303(b).       

Most importantly, the competent evidence of record provides 
evidence against a finding of a nexus between the veteran's 
current low back condition and his period of active service 
decades earlier.  Boyer, 210 F.3d at 1353; Maggitt v. West, 
202 F.3d 1370, 1375 (Fed. Cir. 2000).  Specifically, the 
November 2002 VA examiner opined that the veteran's 
degenerative disc disease was the result of the aging 
process.  Further, the November 2005 VA examiner opined that 
the veteran's low back condition "did not resolve from his 
active duty military service..."  The Board finds that these 
opinions are entitled to great probative weight.  The 
November 2005 opinion, in particular, is based on a review of 
the claims folder, and is supported by the evidence of 
record.  There is no contrary medical opinion of record.

Turning to secondary service connection, the Board finds the 
competent medical evidence of record indicates that the 
veteran's service-connected pes planus did not cause or 
aggravate any current low back disorder.  Velez 11 Vet. App. 
at 158.  In this regard, the November 2002 VA examiner stated 
that "the spine disease in the lumbar area is not a result 
of his service-connected flat feet..."  In addition, the 
November 2005 VA examiner stated his belief that the 
veteran's low back condition "was not caused or aggravated 
by his foot problem."  Again, there is no contrary medical 
opinion of record.   

The Board does not deny that the veteran is competent to 
describe symptoms he experiences related to his low back 
condition on appeal.  However, neither the veteran, nor his 
representative, without evidence showing that he has medical 
training or expertise, is competent to offer a diagnosis or 
an opinion as to medical etiology for his back condition.  
See 38 C.F.R. § 3.159(a)(2); Grottveit, 5 Vet. App. at 93; 
Espiritu, 2 Vet. App. at 494.  

In summary, the Board finds no competent evidence that the 
veteran's current back condition is linked etiologically to 
his period of service from May 1953 to May 1955 or to his 
service-connected pes planus.  Simply stated, there is no 
evidence of a service-connected or secondary relationship.  
Accordingly, the preponderance of the evidence is against the 
veteran's claim.  It follows that there is not such a balance 
of the positive evidence with the negative evidence to 
otherwise permit a favorable determination on this issue.  
38 U.S.C.A. § 5107(b). 

Increased Rating Claim

The veteran essentially contends that the current evaluation 
assigned for his pes planus does not accurately reflect the 
severity of that disability.  Disability evaluations are 
determined by evaluating the extent to which a veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, 
including employment, by comparing the symptomatology with 
the criteria set forth in the Schedule for Rating 
Disabilities.  The percentage ratings represent, as far as 
can practicably be determined, the average impairment in 
earning capacity resulting from such diseases and injuries 
and the residual conditions in civilian life.  Generally, the 
degree of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity to 
the several grades of disability.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate Diagnostic Codes identify the 
various disabilities and the criteria for specific ratings.  

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  While the veteran's 
entire history is reviewed when making a disability 
determination, 38 C.F.R. § 4.1, where service connection has 
already been established and an increase in the disability 
rating is at issue, it is a present level of disability that 
is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 
(1994).  

Historically, a rating decision in March 1973 granted service 
connection for bilateral pes planus.  That rating decision 
assigned a 10 percent evaluation under Diagnostic Code 5276, 
effective December 29, 1972.  The 10 percent evaluation has 
remained in effect since it was initially assigned.  

Under Diagnostic Code 5276, a 10 percent evaluation is 
awarded for unilateral or bilateral disability that is 
moderate, characterized by weight-bearing line over or medial 
to great toe, inward bowing of the tendo Achillis, and pain 
on manipulation and use of the feet.  The next highest rating 
for bilateral pes planus is 30 percent, which is assigned for 
severe disability, characterized by objective evidence of 
marked deformity (pronation, abduction, etc.), pain on 
manipulation and use accentuated, indication of swelling on 
use, and characteristic callosities.  A maximum 50 percent 
rating is in order for bilateral pes planus that is 
pronounced, with marked pronation, extreme tenderness of 
plantar surfaces of the feet, marked inward displacement and 
severe spasm of the tendo Achillis on manipulation, not 
improved by orthopedic shoes or appliances.  38 C.F.R. § 
4.71a.

The Board notes that other diagnostic codes for foot 
disabilities provide ratings greater than 10 percent.  
However, there is no evidence or allegation of pes cavus 
(Diagnostic Code 5278), malunion or nonunion of the tarsal or 
metatarsal bones (Diagnostic Code 5283), or a moderately 
severe "other foot injury" (Diagnostic Code 5284).  
Therefore, these codes will not be applied.  See Butts v. 
Brown, 5 Vet. App. 532 (1993) (choice of diagnostic code 
should be upheld if it is supported by explanation and 
evidence).  

Upon review of the evidence, a higher rating beyond 10 
percent under Diagnostic Code 5276 for bilateral pes planus 
is not warranted.  Subjectively, during his April 2005 and 
February 2007 Board hearing testimony, the veteran reported 
symptoms of pain, aches, burning, numbness, and swelling in 
his lower extremities.  He stated that these symptoms persist 
even when his lower extremities are not in use.  He indicated 
that his difficulties have worsened since he was originally 
granted service connection for pes planus.  

Most recently, the veteran underwent a VA examination in 
November 2005 to determine the current severity of his 
bilateral pes planus.  Significantly, the examiner documented 
no inward bowling of his tendo Achilles, no pain on 
manipulation or use of his feet, no unusual callosities, and 
no tenderness on the plantar surfaces.  The examiner did note 
that his left foot was pronated.  However, the examiner 
indicated that for the left foot his weightbearing line was 
medial to his first metatarsal, and for the right foot the 
weightbearing line was even with his first metatarsal.  
Overall, such characteristics are more reflective of a 10 
percent rating under Diagnostic Code 5276.  The prior 
findings of the November 2002 VA examiner also support a 10 
percent rating as there was no evidence of swelling, 
deformity, or callouses at that time.  

The Board acknowledges that the veteran has in fact received 
some treatment for swelling, and pain on use and upon 
palpation.  See VA podiatry consults dated March 2004 and 
October 2004, and VA examination dated November 2005.  VA 
treatment records from 2004 and 2005 also document the use of 
injections to treat pain to the lower extremities.  The 
veteran denied the use of orthopedic shoes to the November 
2005 examiner, although the Board acknowledges that VA 
podiatry consults dated in March 2004 and October 2004 
recommended use of arch supports and prosthetics.  In any 
event, any pain and manipulation on use due to pes planus is 
adequately reflected in the 10 percent rating assigned.  
38 C.F.R. § 4.7.    

In this regard, it is important to emphasize that the veteran 
has also been diagnosed with various nonservice-connected 
conditions that cause swelling, pain, and neuropathy to the 
lower extremities.  Specifically, the November 2005 VA 
examiner indicated that the veteran's swelling in both feet 
was "likely circulatory."  A VA pain management consult 
dated January 2005 conducted by a Chief of Neurology recorded 
neuropathy in both lower extremities and feet.  VA nerve 
studies dated in March 2005 confirm this diagnosis.  A March 
2003 treatment letter from Deborah Reynolds, Advanced 
Practice Nurse, documents treatment for lower extremity 
radiculopathy and swelling related to his nonservice-
connected back condition.  The VA podiatry consults dated in 
March and October of 2004 assessed bilateral arthritis and 
plantar fasciitis, with the arthritis in particular causing 
pain.  Finally, a VA neurology consult dated in March 2004 
noted "restless leg syndrome."  The neurologist interpreted 
the veteran's history of gout, hypertension, cardiac 
dysrhythmia, coronary artery disease, and hyperlipidemia to 
be "significant" in this regard.  

Overall, the medical evidence of record indicates that much 
of his symptomatology to his lower extremities is the result 
of nonservice-connected conditions, providing clear evidence 
against a higher rating for pes planus.

Based on the foregoing, the Board finds that the evidence of 
record does not reflect an overall disability picture of 
severe pes planus that would warrant a higher 30 percent 
rating under Diagnostic Code 5276.  38 C.F.R. § 4.7.  
Accordingly, the Board finds that the preponderance of the 
evidence is against a disability rating greater than 10 
percent for the veteran's bilateral pes planus.  38 C.F.R. § 
4.3.
  
In addition, the Board finds no evidence of frequent 
hospitalization or marked interference with employment 
associated with pes planus disability in order to justify a 
referral of the case for extra-schedular consideration.  38 
C.F.R.  § 3.321(b)(1).  In this regard, at the April 2005 
videoconference hearing, the veteran indicated that he 
retired from his job as a mechanic in 1980 due to his 
nonservice-connected heart condition, for which he has 
undergone four heart bypass surgeries.       


ORDER

As new and material evidence has been received, the claim for 
service connection for a low back disorder is reopened.  

Service connection for a low back disorder, to include as 
secondary to service-connected bilateral pes planus is 
denied. 

An evaluation in excess of 10 percent for bilateral pes 
planus is denied. 



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


